Case 3:20-cv-05410-BHS Document 23-1 Filed 08/25/20 Page 1 of 3




  EXHIBIT A
             Case 3:20-cv-05410-BHS Document 23-1 Filed 08/25/20 Page 2 of 3




 1                                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9 THERESA SHORTMAN, individually and as
   the representative of a class of similarly-situated
10 persons,                                               No. 3:20-cv-05410-BHS
11                             Plaintiff,                 DEFENDANT PRESS GANEY
                                                          ASSOCIATES LLC’S OFFER OF
12          v.                                            JUDGMENT PURSUANT TO
13 PRESS GANEY ASSOCIATES LLC, an Indiana                 FEDERAL RULE OF CIVIL
   Limited Liability Company,                             PROCEDURE 68
14
                           Defendant.
15

16

17 TO:      PLAINTIFF THERESA SHORTMAN AND HER ATTORNEYS OF RECORD:

18          PLEASE TAKE NOTICE THAT Defendant Press Ganey Associates LLC (“Defendant”)

19 hereby offers to allow entry of judgment to be taken against it pursuant to Rule 68 of the Federal

20 Rules of Civil Procedure, as follows: a judgment in favor of Plaintiff Theresa Shortman

21 (“Plaintiff”) and against Defendant, in the sum of $650.00 (six hundred fifty dollars). This shall

22 be the total amount to be paid by Defendant on account of any and all liability claimed in this

23 action, including all costs of suit and attorney’s fees otherwise recoverable in this action by

24 Plaintiff, as well as any claimed interest. This offer of judgment is intended to resolve all of

25 Plaintiff’s claims in this action, including without limitation any and all claims for compensatory

26 damages, statutory damages, attorneys’ fees, litigation expenses, and costs of suit.

27
     OFFER OF JUDGMENT
     (3:20-cv-05410-BHS)                           -1-                         Davis Wright Tremaine LLP
                                                                                        L AW O FFICES
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 3:20-cv-05410-BHS Document 23-1 Filed 08/25/20 Page 3 of 3




 1          This offer of judgment shall not be filed with the Court unless (a) accepted or (b) in a

 2 proceeding to determine the reasonableness hereof.

 3          If Plaintiff does not accept this offer, she may become obligated to pay Defendant’s costs

 4 incurred after the making of this offer in the event that Plaintiff does not recover a judgment that

 5 is more favorable than this offer of judgment pursuant to Rule 68(d) of the Federal Rules of Civil

 6 Procedure.

 7          To accept this offer, Plaintiff must serve written notice of acceptance thereof within

 8 fourteen (14) days of the date this offer is made.
 9          This offer is not to be construed in any way as an admission of liability by the Defendant

10 or that Plaintiff has suffered any damage, but rather is made solely for the purpose of

11 compromising a disputed claim.

12          DATED this 17th day of August, 2020.

13                                                      By s/ Kenneth E. Payson
                                                           Kenneth E. Payson, WSBA #26369
14                                                         Davis Wright Tremaine LLP
                                                           920 Fifth Avenue, Suite 3300
15                                                         Seattle, WA 98104-1610
                                                           Telephone: (206) 622-3150
16                                                         Fax: (206) 757-7700
                                                           E-mail: kenpayson@dwt.com
17
                                                           Jeffrey E. Ostrow (pro hac vice forthcoming)
18                                                         Jonathan Sanders (pro hac vice forthcoming)
                                                           Simpson Thacher & Bartlett LLP
19
                                                           2475 Hanover Street
20                                                         Palo Alto, California 94304
                                                           Telephone: (650) 251-5000
21                                                         Facsimile: (650) 251-5002
                                                           jostrow@stblaw.com
22                                                         jsanders@stblaw.com
23
                                                        Attorneys for Defendant
24                                                      PRESS GANEY ASSOCIATES LLC

25

26

27
     OFFER OF JUDGMENT
     (3:20-cv-05410-BHS)                           -2-                          Davis Wright Tremaine LLP
                                                                                         L AW O FFICES
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
